DETAILED ACTION

Priority/Benefit
Acknowledgment is made of applicant’s claim for domestic benefit under 35 U.S.C. 120 with parent Application No. 16/260,072, now US 11009646 B2.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/03/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Zane Coleman on 12/22/2021.

The application has been amended as follows: 
IN THE CLAIMS
For Claim 1, the text of the claim has been replaced with the text below:
A film-based lightguide comprising: 
a film including a body having lateral edges opposing each other in a width direction, a first surface, and a second surface opposing the first surface in a thickness direction of the film orthogonal to the width direction; 
a light emitting region of the film defined by a plurality of light extracting features; 
a plurality of coupling lightguides in a form of strips arrayed in an array direction and extended from the body of the film in an extended direction perpendicular to the thickness direction and perpendicular to the array direction of the coupling lightguides, the plurality of coupling lightguides folded in a direction orthogonal to the array direction along a fold line including fold points at which the plurality of coupling lightguides begin to fold; 
a light mixing region of the film positioned along the film between the plurality of coupling lightguides and the light emitting region; and 
an extended coupling lightguide region of the coupling lightguides between the fold line and the light mixing region where the coupling lightguides are not folded, 
wherein an average length of the plurality of coupling lightguides in the extended coupling lightguide region in the extended direction is greater than 0.5 times an average length of the plurality of coupling lightguides between the fold line and light input ends of the plurality of coupling lightguides opposite the light mixing region.



For Claim 10, the text of the claim has been replaced with the text below:
A film-based lightguide comprising: 
a film including a body having lateral edges opposing each other in a width direction, a first surface, and a second surface opposing the first surface in a thickness direction of the film orthogonal to the width direction; 
a light emitting region of the film defined by a plurality of light extracting features; 
a plurality of coupling lightguides in a form of strips arrayed in an array direction and extended from the body of the film in an extended direction perpendicular to the thickness direction and perpendicular to the array direction of the coupling lightguides, the plurality of coupling lightguides folded in a direction orthogonal to the array direction along a fold line including fold points at which the plurality of coupling lightguide begin to fold; 
a light mixing region of the film positioned along the film between the plurality of coupling lightguides and the light emitting region; and 
an extended coupling lightguide region of the coupling lightguides between the fold line and the light mixing region where the coupling lightguides are not folded, 
wherein an average length of the plurality of coupling lightguides in the extended coupling lightguide region in the extended direction is greater than 1.5 times an average length of the light mixing region between the plurality of coupling lightguides and the light emitting region.



For Claim 13, the text of the claim has been replaced with the text below:
A film-based lightguide comprising: 
a film including a body having lateral edges opposing each other in a width direction, a first surface, and a second surface opposing the first surface in a thickness direction of the film orthogonal to the width direction; 
a light emitting region of the film defined by a plurality of light extracting features; 
a plurality of coupling lightguides in a form of strips arrayed in an array direction and extended from the body of the film in an extended direction perpendicular to the thickness direction and perpendicular to the array direction of the coupling lightguides, the plurality of coupling lightguides folded in a direction orthogonal to the array direction along a fold line including fold points at which the plurality of coupling lightguides begin to fold; 
a light mixing region of the film positioned along the film between the plurality of coupling lightguides and the light emitting region; and 
an extended coupling lightguide region of the coupling lightguides between the fold line and the light mixing region where the plurality of coupling lightguides are not folded, 
wherein for one or more of the plurality of coupling lightguides, a length along a coupling lightguide between the fold line and a light input end of the coupling lightguide is less than a length of the coupling lightguide in the extended coupling lightguide region in the extended direction.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re Claim 1:
The closest prior art of record found by the examiner and not listed by the applicant in both IDS filed 09/03/2021 was deemed to Limura (US 6361180 B1).
Limura fails to disclose or suggest the combined structure and functionality of the plurality of coupling lightguides folded in a direction orthogonal to the array direction along a fold line including fold points at which the plurality of coupling lightguides begin to fold as set forth in the claim. An analysis of the claim limitations as compared with the disclosure of Limura is given below.
Limura discloses a film-based lightguide (shown in at least Figs 1-4, below) comprising: 
a film (first light guide portion 110, shown in at least Fig 3 and described as film-like member in at least Col 6 lines 7-9) including a body (body of 110) having lateral edges opposing each other in a width direction, a first surface, and a second surface opposing the first surface in a thickness direction of the film orthogonal to the width direction (dimensions shown in at least Figs 3-4); 
a light emitting region of the film defined by a plurality of light extracting features (region defined by grooves 170 and light diffusion layers 180); 


a light mixing region of the film (shown as region of 110 between 140 and first 180) positioned along the film between the plurality of coupling lightguides and the light emitting region (shown in Fig 4); and 
an extended coupling lightguide region of the coupling lightguides (shown as the region between the dashed line and the edge of 140) between the fold line and the light mixing region where the coupling lightguides are not folded (configuration shown in Fig 4).
With regard to the average length, since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05 II A), Limura at least suggests an equivalent length of extending coupling light guide region to the claimed average length of the plurality of coupling lightguides in the extended coupling lightguide region in the extended direction is greater than 0.5 times an average length of the plurality of coupling lightguides between the fold line and light input ends of the plurality of coupling lightguides opposite the light mixing region for the 
In the embodiment described above, Limura does not explicitly describe the plurality of coupling lightguides in a form of strips arrayed in an array direction.
In the embodiment shown in Fig 6, Limura teaches a plurality of coupling lightguides (plurality of second and third optical fibers 321 and 331) in a form of strips arrayed in an array direction (form and direction shown in Fig 6).
Since various modification, changes, and equivalents are within the scope of the disclosure of Limura (Limura: Col 15, lines 6-12), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plurality of light guides of Limura in the first embodiment in the configuration as taught in at least principle by Limura in the second embodiment for the purpose of uniform illumination (Limura: Col 13, lines 62-65).
Due to the combination above, Limura at least suggests the film in an extended direction perpendicular to the thickness direction and perpendicular to the array direction of to the width direction of the coupling lightguides. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have  to the array direction of to the width direction of the coupling lightguides
Limura does not disclose the plurality of coupling lightguides folded in a direction orthogonal to the array direction along a fold line including fold points at which the plurality of coupling lightguides begin to fold.
Therefore the claim is novel.
Although it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05 II A), it would not have been obvious to one of ordinary skill in the art before the effective filing date to have recognized Limura as suggesting an equivalent configuration of the coupling lightguides to the claimed plurality of coupling lightguides folded in a direction orthogonal to the array direction along a fold line including fold points at which the plurality of coupling lightguides begin to fold since the orthogonal fold enables a different light coupling due to the changes in directed light path of the coupled light. 
Further, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of coupling light guides of Limura according the claimed orthogonal limitations since such a modification would require a 
Therefore the claim is non-obvious.
Re Claims 2-9:
The claims are allowed due to their dependence on allowed base claim 1.
Re Claim 10:
The closest prior art of record, Limura fails to disclose or suggest the combined structure and functionality of the plurality of coupling lightguides folded in a direction orthogonal to the array direction along a fold line including fold points at which the plurality of coupling lightguides begin to fold as set forth in the claim. An analysis of the claim limitations as compared with the disclosure of Limura would be similar to the analysis given to claim 1, above.
Re Claims 11-12:
The claims are allowed due to their dependence on allowed base claim 10.
Re Claim 13:
The closest prior art of record, Limura fails to disclose or suggest the combined structure and functionality of the plurality of coupling lightguides folded in a direction orthogonal to the array direction along a fold line including fold points at which the plurality of coupling lightguides begin to fold as set forth in the claim. An analysis of the claim limitations as compared with the disclosure of Limura would be similar to the analysis given to claim 1, above.
Re Claims 14-20:
The claims are allowed due to their dependence on allowed base claim 13.



Conclusion
The prior art made of record, below, but not described, above, is considered pertinent to applicant's disclosure.
Sakashita (US 6354724 B1) discloses a plurality of strip shaped coupling lightguides.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875